Citation Nr: 0014437	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for right ear tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  At that time, service connection was denied for 
various disorders to include right ear tinnitus and for 
degenerative joint disease (DJD) of the cervical spine.  The 
veteran submitted a notice of disagreement and this appeal 
ensued.  In March 1999, the RO continued the denial of 
service connection for tinnitus but granted service 
connection for DJD of the cervical spine and assigned a 
noncompensable rating.  A supplemental statement of the case 
issued pertained only to the denial of service connection for 
tinnitus.  In an informal brief submitted to the Board in May 
2000, the veteran's representative raised the issue of 
entitlement to a compensable evaluation for degenerative 
joint disease.  This issue has not been adjudicated by the RO 
and is referred to that office for appropriate action.  The 
Board notes that the representative's claim cannot be viewed 
as a notice of disagreement, since there was no RO decision 
within one year of the representative's informal brief, and 
it was not submitted to the local office having jurisdiction 
over the veteran's claim.  See Zevalkink v. Brown, 6 Vet. 
App. 483 (1994); 38 C.F.R. § 20.300 (1999). 

The Board notes that the RO also denied service connection 
for a right ear hearing loss in the August 1998 rating 
determination mentioned above, but that a notice of 
disagreement was not submitted with regard to that decision.  


FINDING OF FACT

There is no competent evidence of a current diagnosis of 
tinnitus in the right ear.


CONCLUSION OF LAW

The claim for service connection for right ear tinnitus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
It has also been determined that a well grounded claim 
requires (1) medical evidence of a current disability, (2) 
lay or medical evidence of a disease or injury in service, 
and (3) medical evidence of a link between the current 
disability and the inservice injury or disease.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under  38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
For the limited purpose of determining whether a claim is 
well grounded, the Board must accept evidentiary assertions 
as true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, there is some duty to assist a veteran in the 
completion of his application for benefits under  38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The facts and circumstances of 
this case are such that no further action is warranted.

Factual Background

A review of the service medical records (SMRs) is negative 
for complaints of tinnitus, and for report of concussion, 
head injury, or acoustic trauma.  

Upon VA examination in October 1997, the veteran reported a 
gradual hearing loss.  She said that she had no history of 
middle ear disease.  Examination of the ears was negative.  
Tinnitus was not diagnosed.

Upon audiometry examination in November 1997, she reported 
that certain high pitch loud sounds hurt her right ear.  She 
was not sure when this problem began, but she gave a history 
of exposure to loud noise from military weapons.  She also 
reported inservice exposure to loud noises as she worked in a 
maintenance shop where tanks were repaired.  It was also 
noted that she reported tinnitus in the right ear.  She could 
not recall the date or circumstances of onset, but described 
a buzzing sound that could be irritating and sometimes loud.  

Audiometry testing was conducted.  The examiner noted that 
pure tone thresholds were within normal limits and that 
speech recognition ability was good in both ears.  
Tympanogram was also within normal limits for both ears.  
Acoustic reflex thresholds were present at levels consistent 
with normal hearing, and there was no reflex decay for both 
ears.  The veteran's complaints of tinnitus in the right ear 
were noted.  The examiner's summary of the audiology testing 
was that results showed normal hearing bilaterally.  There 
was no indication of hearing loss on any of the audiometry 
tests performed.  Immittance results were consistent with 
normal middle ear function for both ears.  Results indicated 
that hearing was adequate for daily listening situations.  
Additionally, the examiner noted that results did not show 
evidence of an ear problem that would account for her report 
of pain when exposed to certain high pitch sounds.  Tinnitus 
was not diagnosed.

Additional VA audiometry examination was conducted in 
November 1998.  Again, the appellant's hearing was noted to 
be within normal limits.  The examiner concluded that there 
was no evidence of acoustic trauma.  The diagnoses were 
bilateral normal hearing and no evidence of acoustic trauma.  
Therefore, there was no evidence of acoustic trauma causing 
tinnitus.  Tinnitus was not diagnosed.

In a May 200 informal hearing presentation, the veteran's 
representative asserted that the veteran's SMRs were 
incomplete and that additional effort should be made to 
obtain the missing documents.  Additionally, it was argued 
that the recent audiometry test was inadequate in that the 
examiner only explored the possibility of acoustic trauma as 
the source of the veteran's right ear tinnitus and did not 
address whether her tinnitus was the result of medication, 
head trauma, acoustic neuromas and other growths.  

Criteria and Analysis

Regarding the threshold question of well groundedness, the 
veteran is competent to report that she had ringing in his 
ears in service, however, the current record contains no such 
reports and the service medical records are negative for such 
a report.  Similarly, the veteran has not reported a 
continuity of symptomatology that could potentially serve to 
satisfy the nexus requirement for a well-grounded claim.  
Indeed, she did not report tinnitus on her initial claim in 
October 1997 or on the general medical examination conducted 
later that month.  She first reported tinnitus in November 
1997, but could not recall the date she acquired tinnitus.  

Perhaps most significantly, the record does not contain a 
diagnosis of tinnitus.  While the veteran's report of 
tinnitus was noted on the November 1997 audiology 
examination, there was no diagnosis of that disability on 
that or any other examination.  The veteran has not reported 
that she has ever been diagnosed as having tinnitus in the 
right ear.  In the absence of a current competent diagnosis 
of tinnitus the claim cannot be well grounded.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998). 

The veteran's representative has asserted that the claim 
should be remanded for a new audiology examination and 
efforts to obtain additional service medical records.  
However, in the absence of a well-grounded claim there is no 
duty to assist an appellant with the development of her 
claim.  In fact, VA is precluded from affording such 
assistance.  Morton v. West, 12 Vet. App. 477 (1999); see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding 
that the duty to obtain service medical records arose only if 
there was a duty to assist a claimant with the development of 
his claim).  Even if there were some duty to obtain service 
medical records outside of the duty to assist under 38 
U.S.C.A. § 5107, such records could not serve to render the 
veteran's claim well grounded.  They could potentially show 
tinnitus in service, but could not satisfy the requirement 
that there be a current diagnosis.  The veteran's 
representative has asserted that there may be post-service 
service medical records from a reserve unit.  This assertion 
is based on the notation on the veteran's DD Form 214, 
showing that her records were being transferred to the Army 
Reserve Personnel Center, in Saint Louis, Missouri.  However, 
the veteran has reported that she had no reserve service 
subsequent to 1981.  In any event, as discussed above, absent 
a well-grounded claim, there can be no duty to assist her 
with the development of her claim.  Since the veteran's claim 
is not well grounded it must be denied.


ORDER

Entitlement to service connection for right ear tinnitus is 
denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 



